J-S46007-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: A.M., A MINOR                        :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                                            :
                                            :
APPEAL OF: A.M.                             :     No. 2121 MDA 2013


           Appeal from the Dispositional Order Entered November 14, 2013,
                    In the Court of Common Pleas of York County,
               Juvenile Division, at No. CP-67-JV-000479-2013.


BEFORE: SHOGAN, LAZARUS and MUSMANNO, JJ

MEMORANDUM BY SHOGAN, J.:                        FILED SEPTEMBER 15, 2014

         Appellant, A.M., a juvenile, appeals from the order of disposition

entered after he was adjudicated delinquent on a charge of making

                                    ounsel has filed a petition to withdraw and a

brief    pursuant    to    Anders   v.   California,   386 U.S. 738   (1967),

Commonwealth          v.   McClendon,     434 A.2d 1185    (Pa.   1981),   and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). Upon review, we

affirm the dispositional



William Penn High School on May 20, 2013. The record reflects that Vladimir

Jean-Baptiste, Jr. testified that on that day, May 20, 2013, he entered a

restroom at William Penn High School. N.T., 9/17/13, at 13. When he was

inside the restroom, another student approached him and told him to be

quiet.    Id.   Vladimir identified this other student as Appellant.    Id. at 14.
J-S46007-14



Appellant proceeded to make a phone call, and Vladimir testified that he



Id. at 19.   When Vladimir returned to his classroom, the school went on

lockdown. Id.

      School Security Officer Richard Muldrow, Jr. testified that after the

bomb threat was called in, he began a sweep of the building and lockers.

N.T., 9/17/13, at 30.   Mr. Muldrow found a broken cell phone outside the

                                                              Id. at 30-33. Mr.

Mul                                                                         Id. at

34.   A video recording from the school on the day in question showed

Appellant entering the bathroom with a cell phone and then leaving the

                                               s classroom.    Id. at 38.     The



classroom. Id.

      Officer Ritchie P. Blymer testified that upon learning of the 911 call

wherein a person called in the bomb threat, he drove to the school. He was

apprised of the broken cell phone and the video recordings. N.T., 9/17/13,

at 56. The officer testified that the broken phone was a deactivated phone

that was only capable of calling 911.       Id. at 60.   Officer Blymer further

testified that after reviewing the video and still pictures from the video, it




                                      -2-
J-S46007-14



was his conclusion that the images showed Appellant near the restroom

holding a hand-held device. Id. at 62.

      While Appellant testified on his own behalf, the juvenile court found




threats had been established beyond a reasonable doubt.1       Juvenile Court

Opinion, 11/15/13, at 3 (unnumbered page). On November 14, 2013, the

juvenile court entered an order of disposition adjudicating Appellant

delinquent.   A timely appeal was filed, and on November 27, 2013, the

juvenile court entered an order directing Appellant to file a Pa.R.A.P.

1925(b) statement. App

file an Anders brief, pursuant to Pa.R.A.P. 1925(c)(4).




1
  The Pennsylvania Crimes Code defines the crime of terroristic threats, in
relevant part, as follows:

      Terroristic threats

      (a) Offense defined.--A person commits the crime of terroristic
      threats if the person communicates, either directly or indirectly,
      a threat to:
                                    ***
            (3) otherwise cause serious public inconvenience, or
            cause terror or serious public inconvenience with
            reckless disregard of the risk of causing such terror
            or inconvenience.

18 Pa.C.S.A. § 2706(a)(3).

                                      -3-
J-S46007-14



      Before we address the questions raised on appeal, we first must

                                                          Commonwealth v.

Cartrette, 83 A.3d 1030 (Pa. Super. 2013) (en banc). There are procedural

and briefing requirements imposed upon an attorney who seeks to withdraw

on appeal. The procedural mandates are that Counsel must:

      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the brief to the defendant; and 3) advise the defendant that
      he or she has the right to retain private counsel or raise
      additional arguments that the defendant deems worthy of the


Id. at 1032 (citation omitted).

      In this case, Counsel has satisfied those directives. Within his petition

to withdraw, counsel averred that he conducted a conscientious examination

of the record.   Following that review, Counsel concluded that the present

appeal is wholly frivolous.   Counsel sent Appellant a copy of the Anders

brief and petition to withdraw, as well as a letter, a copy of which is attached

to the Anders brief. In the letter, Counsel advised Appellant that he could

represent himself or that he could retain private Counsel to represent him.



dictates in Santiago, which provide that:

      in the Anders brief that accompanies court-
      petition to withdraw, counsel must: (1) provide a summary of
      the procedural history and facts, with citations to the record; (2)
      refer to anything in the record that counsel believes arguably


                                       -4-
J-S46007-14



      supports the appeal; (3) se

      concluding that the appeal is frivolous. Counsel should articulate
      the relevant facts of record, controlling case law, and/or statutes
      on point that have led to the conclusion that the appeal is
      frivolous.

Cartrette, 83 A.3d at 1032 (quoting Santiago, 978 A.2d at 361).

                                                            Santiago. It sets

forth the factual and procedural history of this case, cites to the record,

outlines pertinent case authority and refers to issues that Counsel arguably

believes support the appeal.    Anders Brief at 4-9. Further, the brief sets



                               ing that the appeal is frivolous. Id. at 11-13.

      We are satisfied that Counsel has met the requirements set forth in

Cartrette, and we will now address the issue raised in the Anders brief,

which is set forth below:

      1.                                              elinquency for
      terroristic threats is against the weight and sufficiency of the
      evidence ?

Anders Brief at 4 (full capitalization omitted).

      Initially we note that our standard of review of dispositional orders in

juvenile proceedings is well settled. The Juvenile Act grants broad discretion

to juvenile courts in determining appropriate dispositions.    In re R.D., 44
A.3d 657, 664 (Pa. Super. 2012), appeal denied, 56 A.3d 398 (Pa. 2012).

Indeed, t                                                                   ition


                                       -5-
J-S46007-14



absent a manifest abuse of discretion. In the Interest of J.D., 798 A.2d
210, 213 (Pa. Super. 2002).

      In addition, a petition alleging that a child is delinquent must be

disposed of in accordance with the Juvenile Act. Dispositions which are not

set forth in the Act are beyond the power of the juvenile court.

Commonwealth v. B.D.G., 959 A.2d 362, 366-367 (Pa. Super. 2008)



showing of a manifest abuse of discretion. Id.

      The purpose of the Juvenile Act is as follows:

      Consistent with the protection of the public interest, to provide
      for children committing delinquent acts programs of supervision,
      care and rehabilitation which provide balanced attention to the
      protection of the community, the imposition of accountability for
      offenses committed and the development of competencies to
      enable children to become responsible and productive members
      of the community.



intent to protect the community while rehabilitating and reforming juvenile

               In the Interest of J.C., 751 A.2d 1178, 1181 (Pa. Super.

2000).

      As noted above, in the statement of questions involved, Counsel

presents challenges to the weight and sufficiency of the evidence. The

standard of review this Court utilizes in challenges to the sufficiency of the

evidence is as follows:




                                      -6-
J-S46007-14



             When a challenge to the sufficiency of the evidence is
      made, our task is to determine whether the evidence and all
      reasonable inferences drawn therefrom, when viewed in the light
      most favorable to the Commonwealth as the verdict winner,
      were sufficient to enable the fact-finder to find every element of
      the crime charged beyond a reasonable doubt. In applying the
      above test, we may not weigh the evidence and substitute our
      judgment for the fact-finder. Moreover, we must defer to the
      credibility determinations of the [juvenile] court, as these are
      within the sole province of the finder of fact. The trier of fact,
      while passing upon the credibility of witnesses, is free to believe
      all, part, or none of the evidence.

In re T.G., 836 A.2d 1003, 1005 (Pa. Super. 2003) (citations omitted).

With respect to the weight claim, we note that:

      [w]e may only reverse the j

      sense of justice. Moreover, where the       court has ruled on the

      the underlying question of whether the verdict is against the
      weight of the evidence. Rather, appellate review is limited to
      whether the juvenile court palpably abused its discretion in
      ruling on the weight claim.


      assailable of its rulings. Conflicts in the evidence and
      contradictions in the testimony of any witnesses are for the fact
      finder to resolve[.]

In re J.M., 89 A.3d 688, 692 (Pa. Super. 2014) (internal quotation marks

and citation omitted).2



2
  We are constrained to point out that, while Counsel presented a challenge
to the weight of the evidence before the juvenile court and in his statement
of questions presented in the Anders Brief, Counsel fails to discuss the
weight of the evidence in the argument portion of the Anders Brief. Despite
Counsel abandoning this issue on appeal, this Court will, as part of our
independent review in cases involving petitions to withdraw, address the

                                      -7-
J-S46007-14



                           timony established that Appellant used a cell phone

from a school restroom to call in a bomb threat to 911 operators.        This

testimony, which the juvenile court deemed credible, established that

Appellant communicated a threat causing serious public inconvenience,

terror, or serious public inconvenience with reckless disregard of the risk of

causing such terror or inconvenience pursuant to 18 Pa.C.S.A. § 2706(a)(3).

Upon review, when the evidence is viewed in a light most favorable to the

Commonwealth, we conclude that the evidence was sufficient to prove that

Appellant made the bomb threat and that the elements of 18 Pa.C.S.A. §

2706(a)(3) were proven beyond a reasonable doubt.



sense of justice.     As noted, the record established that Vladimir heard

Appellant make a phone call and say



9/17/13, at 19.     Here, the juvenile court re

the weight of the evidence, and we discern no abuse of discretion in the



      For the reasons discussed above and following our independent review

                                                      wholly frivolous, and we


weight of the evidence. See Santiago, 978 A.2d 349, 355 n.5 (stating that
it is the responsibility of the reviewing court to independently review the
record and make a determination whether the appeal is wholly frivolous).



                                       -8-
J-S46007-14




assessment of the appeal, and because we conclude that Counsel has



withdraw.

      Dispositional   order   affirmed.         Petition   to   withdraw   granted.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/15/2014




                                          -9-